     Case 1:19-cv-00600-DAD-JLT Document 31 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RP GOLDEN STATE MANAGEMENT,                        No. 1:19-cv-00600-DAD-JLT
     LLC, d/b/a as Garden Suites Inn,
12
                        Plaintiff,
13                                                      ORDER GRANTING REQUEST TO SEAL
             v.                                         DOCUMENTS
14
     OHIO SECURITY INSURANCE                            (Doc. No. 30)
15   COMPANY,
16                      Defendant.
17

18           Before the court is a request by plaintiff’s counsel for an order permitting him to file

19   under seal a declaration supporting his motion to withdraw as attorney of record in this matter,

20   and for an order sealing any response filed by plaintiff. (Doc. No. 30.)

21           The court has considered the factors set forth in Pintos v. Pac. Creditors Ass’n, 605 F.3d

22   665, 677–78 (9th Cir. 2010) and finds that there is good cause to seal the abovementioned

23   documents. Accordingly, pursuant to Local Rule 141(b) and the representations contained in the

24   request to seal filed by plaintiff’s counsel, it is hereby ordered that the supporting declaration and

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 1:19-cv-00600-DAD-JLT Document 31 Filed 06/17/20 Page 2 of 2

 1   any response filed by plaintiff be sealed until further order of the court. Electronic access to the

 2   sealed documents shall be limited to plaintiff and his counsel.

 3   IT IS SO ORDERED.
 4
        Dated:     June 16, 2020
 5                                                         UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
